

115 HRES 110 IH: Recognizing February 26, 2017, as the 100th anniversary of the establishment of Denali National Park and Preserve in the State of Alaska.
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 110IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Young of Alaska submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONRecognizing February 26, 2017, as the 100th anniversary of the establishment of Denali National
			 Park and Preserve in the State of Alaska.
	
 Whereas Alaska Natives have lived on the land surrounding the Denali area and used the resources of the land for food, shelter, clothing, transportation, handicrafts, and trade for thousands of years;
 Whereas Judge James Wickersham, of Fairbanks, Alaska, discovered gold in the Kantishna Hills following his attempted ascent of Denali in 1903, prompting a gold rush with several thousand prospectors and the establishment of successful placer and commercial mining operations that lasted for decades;
 Whereas explorer Belmore Browne and hunter-naturalist Charles Sheldon visited the Denali region, observed the natural splendor of Denali, and, along with Alaska’s territorial delegate to Congress, Judge Wickersham, and pioneering biological survey naturalist Edward Nelson, tirelessly advocated for Denali's protection;
 Whereas early proponents of national parks, such as the Boone and Crockett Club, the Campfire Club of America, and the American Game Protective and Propagation Association, sponsored early expeditions, including those of Sheldon and Brown, and advocated for the creation of a national park at Denali;
 Whereas, in 1910, miners from the Kantishna Hills discovered an approach by which Denali might be climbed, relying on years of observations while following quartz leads and hunting sheep in the foothills of the Denali area;
 Whereas Athabascan Walter Harper joined Archdeacon Hudson Stuck, Harry Karstens, and Robert Tatum to successfully summit the highest peak of Denali in 1913, opening the door for thousands of individuals to test their own endurance and fortitude by attempting to climb the giant massif;
 Whereas President Woodrow Wilson signed into law the Act entitled An Act to establish the Mount McKinley National Park, in the Territory of Alaska, approved February 26, 1917 (39 Stat. 938, chapter 121), for the benefit and enjoyment of the people of the United States and the preservation of the Denali area’s scenic beauty, animals, birds, and fish;
 Whereas Congress expanded the boundaries of Mount McKinley National Park in 1922, 1932, and 1980 and renamed that national park Denali National Park and Preserve after the traditional Koyukon Athabascan name for the highest peak in the park, Deenaalee, meaning the High One;
 Whereas Denali National Park and Preserve protects and interprets Denali, which is the highest mountain in North America, at 20,310 feet, and the tallest above-water mountain, with a vertical relief of almost 18,000 feet measured from its base;
 Whereas Denali National Park and Preserve preserves a wild subarctic landscape with a rich and diverse tapestry of plant life and intact ecosystems where bears, wolves, caribou, moose, and Dall sheep roam as they have for thousands of years;
 Whereas Denali National Park and Preserve protects a wide array of fossils that point to an age 70,000,000 years ago, when dinosaurs roamed that northern land;
 Whereas Denali National Park and Preserve contains 2 of the oldest-known archaeology sites in North America, the oldest of which dates to just over 13,000 years old;
 Whereas glaciers still blanket 1/6 of Denali National Park and Preserve and continue to shape the landscape by carving mountains, feeding silt-laden rivers, and depositing rock and silt across the valleys;
 Whereas Denali National Park and Preserve was designated as an International Biosphere Reserve in 1976 and has become a premier international tourist destination;
 Whereas, in 2016, nearly 600,000 visitors set foot in Denali National Park and Preserve, the greatest number of visitors in the history of Denali National Park and Preserve and a record number of visitors for the State of Alaska;
 Whereas key tourism partners like the Alaska Railroad, the cruise ship industry, air and bus tour companies, and other outfitters have worked diligently to provide a wide array of ways in which the many visitors to Denali National Park and Preserve may experience Denali, including hiking, dog mushing, rafting, and cycling;
 Whereas Denali National Park and Preserve’s historic Denali Park Road provides visitors with unparalleled opportunities to experience and explore millions of acres of an accessible wildlife sanctuary that represents one of the crown jewels of the United States;
 Whereas residents of the State of Alaska continue their subsistence way of life by hunting and gathering in the majority of Denali National Park and Preserve;
 Whereas Denali National Park and Preserve hosts the only working sled dog kennel in a national park, and winter patrols are conducted inside Denali National Park and Preserve using the age-old tradition of dog mushing; and
 Whereas Denali National Park and Preserve, known for its breathtaking scenery and iconic wildlife, protects more than 6,000,000 acres of towering mountains, expansive valleys, glacial rivers of ice, braided streams, and wildland for the benefit of all people of the United States: Now, therefore, be it
		
	
 That the House of Representatives— (1)congratulates and celebrates Denali National Park and Preserve on its centennial anniversary; and
 (2)encourages all people of the State of Alaska and the United States to visit and experience this national treasure.
			